Simons, J.
This is an appeal from a decision of the Workmen’s Compensation Board awarding benefits to the claimant and from a determination that the employment was illegal under section 14-a of the Workmen’s Compensation Law.
The claimant was a minor, 16 years of age, who worked during the summer as a kitchen helper and waiter at a camp operated by the respondent, located about 30 miles from New York City. He was required to live at the camp, serve meals in the dining room, wash dishes and clean up the kitchen in return for board and lodging and an incentive merit bonus at the end of the year. He was asked to get working papers by his employer but failed to do so.
At the end of July there was a three-day break in the camp’s program. The claimant was allowed to go to his home in New *319York City, but was instructed to return on Sunday evening, July 29, 1968 and be ready to work the following morning. The claimant returned Sunday evening, as directed, and since he had free time he and some of his coemployees walked down the road to a nearby camp which they had frequented before to the knowledge of the employer. There they went into the recreation hall and did gymnastics. During the course of play, claimant fractured his knee cap and the board awarded him compensation.
To be compensable, an injury must arise out of and also in the course of employment. (Workmen’s Compensation Law, § io.)
It is generally held that an injury resulting from recreational activity is not sustained in the course of employment unless the activity occurs on the premises as a regular incident of employment, or the employer either expressly or impliedly required participation in the activity by the employee, or, unless the employer derives substantial direct benefit from the activity. (Matter of Congdon v. Klett, 307 N. Y. 218.) Furthermore, an injury arises out of employment only if it was caused by a risk to which the employee was exposed by reason of the conditions of his employment. (Matter of Seymour v. Rivera Appliances Corp., 28 N Y 2d 406.) This accident did not occur either in the course of employment or arise out of the employment.
The board has cited several cases for our consideration, all of which are distinguishable. The awards in Matter of Leonard v. People’s Camp Corp. (9 A D 2d 420, affd. 9 N Y 2d 652) and Matter of Simons v. Hedges (286 App. Div. 1044) were specifically premised on the fact that the accident occurred upon the employer’s property. In Matter of Rizzo v. Syracuse Univ. (2 A D 2d 641) claimant was a research assistant assigned by his employer to a project in the Rocky Mountains, the place where the accident occurred. In Matter of Gabunas v. Pan Amer. Airways (279 App. Div. 697) a stewardess was ordered to remain in Portugal until her plane was ready for its return flight.
The claimant was forced to work at a place away from his home, but he was not obliged to seek recreation at a neighboring camp as an incident of his employment. The fact that claimant may have sustained an injury while engaged in a reasonable personal activity while compelled to be away from home by the n&ture of his employment does not make the injury per se compensable. (Matter of Kaplan v. Zodiac Watch Co., 20 N Y 2d 537.) This recreation was not in the course of his duties at the camp nor was it caused by any risk incident to his work. There was no link between the employihent and the injury.
*320The decision should be reversed, and claim dismissed, with costs to appellant against the Workmen’s Compensation Board.